NUMBER 13-15-00535-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                   IN RE PETERSON CONSTRUCTION, INC.


                       On Petition for Writ of Mandamus.


                                         ORDER

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

       Relator, Peterson Construction, Inc., filed a petition for writ of mandamus in the

above cause on November 12, 2015. Through this original proceeding, relator contends

that the trial court abused its discretion in granting a new trial because its articulated

reasons “lack substantive merit” and are neither valid nor correct. See In re Toyota Motor

Sales, U.S.A., Inc., 407 S.W.3d 746, 758 (Tex. 2013) (orig. proceeding). This Court

requests that the real party in interest, Roberto Perez, or any others whose interest would

be directly affected by the relief sought, including but not limited to Pharr-San Juan-Alamo

Independent School District, file a response to the petition for writ of mandamus on or
before the expiration of ten days from the date of this order. See TEX. R. APP. P. 52.2,

52.4, 52.8.

      IT IS SO ORDERED.

                                                      PER CURIAM

Delivered and filed the
13th day of November, 2015.




                                              2